Reasons for Allowance
Claim 1 includes allowable subject matter because prior art could not be found to disclose a device comprising a housing in which a temperature-control chamber is housed with an air inlet and an air outlet; wherein a heat exchanger having two flow paths fed from the at least one air outlet, into which the hot primary gas flow can be passed, the air being separately heated in each of the at least two flow paths; wherein the at least one heating unit includes at least a first flow output and a second flow output separately feeding the temperature-control chamber with all of the limitations of independent claim 1. Examiner notes not being able to find prior art with a heat exchanger having two separately heated inlet and outlet flows branching from an outlet of a temperature controlled housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762